 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   SUSAN S. E. VONSCLOBOHM,                     Case No. 2:18-cv-04527 JFW (ADS)

12                              Plaintiff,

13                              v.                ORDER DENYING MOTION TO SET ASIDE
                                                  DISMISSAL AND DENYING MOTION FOR
14   COUNTY OF LOS ANGELES, et al.,               PRELIMINARY INJUNCTION

15                              Defendants.

16

17   I.    INTRODUCTION

18         The above-captioned case is one of a number of cases filed by pro se plaintiff

19   Susan Vonsclobohm (“Plaintiff”) arising from acrimonious divorce and child custody

20   proceedings between Plaintiff and her ex-husband Brian Evans. Plaintiff asserts the

21   state court divorce and custody proceedings violated her civil rights under 42 U.S.C

22   § 1983 and requests the Court order the return of her children to her custody. After

23   failing to properly prosecute the case and repeated failures to comply with court orders,

24   on January 18, 2019, this case was dismissed without prejudice and judgment was
 1   entered. [Dkt. No. 40]. On March 4, 2019, Plaintiff filed the at issue Motion to Set

 2   Aside Dismissal, which is ready for decision. [Dkt. No. 41]. Having considered the

 3   papers filed in support of and in opposition to the motion and the Court’s records,

 4   Plaintiff’s Motion to Set Aside Dismissal is denied for the reasons stated below.

 5   II.      PROCEDURAL BACKGROUND

 6            On May 24, 2018, Plaintiff filed this civil rights complaint under 42 U.S.C. § 1983

 7   (“Complaint”) against her ex-husband, Brian Evans (“Evans”), the County of Los

8    Angeles, three social workers, Linda Flores, Nicole Levine, and Cathrine Woillard,1 and

 9   two state court judges, the Honorable Mark Juhas (“Judge Juhas”) and the Honorable

10   Natalie Stone (“Judge Stone”) (collectively referred to as “Defendants”). [Dkt. No. 1].

11   The Complaint arises out of ongoing family law proceedings in California state court

12   which resulted in custody of Plaintiff’s children being awarded to Evans. [Dkt. No. 1,

13   p. 6]. This is the third of six cases, four civil rights complaints and two habeas petitions,

14   Plaintiff filed in this court since 2014 related to this child custody dispute. Spell v.

15   Cunningham III, Case No. 2:14-cv-09806 SJO MRW (Dec. 23, 2014); Spell v. County of

16   Los Angeles, Case No. 2:15-cv-07775 GW PJW (Oct. 4, 2015);2 Spell v. Stone, 2:19-cv-

17   02073 JGB JC (March 20, 2019); Spell v. Stone, 2:19-cv-05886 JGB JC (Jul. 9, 2019);

18   Vonsclobohm v. County of Los Angeles, Case No. 2:18-cv-0457 JFW ADS (May 24,

19   2018); Spell v. County of Los Angeles, Case No. 2:19-cv-06652 FMO ADS (Jul. 31, 2019).

20

21   1   Plaintiff lists Catherine Woillard as a defendant twice.

22   2 Plaintiff also opened a case on the same day as Case No. 2:15-cv-07775, which was
     closed by the court four days after Plaintiff opened it because Plaintiff failed to upload
23   any documents, including a complaint. Spell v. County of Los Angeles, Case No. 2:15-
     cv-07776.
24



                                                     2
 1          Shortly after Plaintiff filed this Complaint, three motions to dismiss were filed by

 2   the following defendants: Judge Juhas on June 14, 2018 [Dkt. No. 9], Albert Gibbs

 3   (“Gibbs”)3 on July 2, 2018 [Dkt. No. 13], and Evans on July 30, 2019 [Dkt. No. 19].

 4   Despite requesting an extension of time to do so, Plaintiff failed to oppose these

 5   motions. Instead, on or around August 9, 2018, Plaintiff, using the name Susan S. E.

 6   Von Schlobohm, filed another civil rights complaint naming additional defendants

 7   (“Subsequent Complaint”) without seeking leave of court to do so.4 [Dkt. No. 22].

8              Failure to Respond to August Order Requiring Clarification

 9          On August 10, 2018, the Court issued a Notice to Filer of Deficiencies that

10   notified Plaintiff that the Subsequent Complaint contained the following errors: (1) leave

11   of court is required for filing; (2) it included more than ten Does or fictitiously named

12   parties in violation of Local Rule 19-1; and (3) it lacked Plaintiff’s signature. [Dkt.

13   No. 23]. On August 16, 2018, the Court issued an Order Requiring Clarification

14   (“August Order Requiring Clarification”) directing Plaintiff to explain whether she

15   wished to file a proposed amended complaint or proceed with the original Complaint.

16   [Dkt. No. 24]. The Order also contained a second notice that the Subsequent Complaint

17   contained the three errors listed in the Notice to Filer of Deficiencies. [Id., p. 2].

18   Plaintiff was advised that if she elected to file a First Amended Complaint by no later

19   than August 30, 2018, she need not otherwise respond to the Order Requiring

20

21
     3Defendant Gibbs was not named as a defendant in the original Complaint but filed a
22   Motion to Dismiss the Complaint because he was served on June 19, 2018 with a copy of
     the summons and Complaint. [Dkt. No. 13, p. 2 n.1].
23   4Defendant Gibbs was one of the additional parties named in the Subsequent
24   Complaint. [Dkt. No. 22, pp. 1, 3].



                                                   3
 1   Clarification. The Court expressly warned Plaintiff that failure to timely file a response

 2   to the Order may result in a recommendation to the District Judge that this action be

 3   dismissed without prejudice for failure to prosecute and obey Court orders pursuant to

 4   the Federal Rule of Civil Procedure 41(b). Plaintiff failed to respond to this Court’s

 5   Order Requiring Clarification or file a First Amended Complaint.

 6               Failure to Comply with September Order to Show Cause

 7          On September 19, 2018 the Court issued an Order to Show Cause Re Plaintiff’s

8    Failure to Respond to the Court’s Order Requiring Clarification (“September Order to

 9   Show Cause”). [Dkt. No. 30]. Plaintiff was advised that she “may respond to this Order

10   to Show Cause by filing one of the following: (1) a First Amended Complaint naming all

11   defendants and all claims, along with an explanation of why an amendment to the

12   original Complaint is needed; or (2) a written response stating the desire to proceed

13   with the original Complaint.” [Dkt. No. 30, p. 2]. In this same Order to Show Cause,

14   Plaintiff was again expressly warned that failure to file one of these two responses by no

15   later than October 2, 2018 may result in a recommendation to the District Judge that

16   this action be dismissed without prejudice for failure to prosecute and obey Court orders

17   pursuant to Federal Rule of Civil Procedure 41(b). [Id., p. 3].

18          On October 2, 2018, Plaintiff filed a First Amended Complaint. [Dkt. No. 31].

19   However, Plaintiff again failed to sign the First Amended Complaint. [Id., p. 56].

20   Interestingly, Plaintiff did sign a First Request for Relief from Number of Does, which

21   she filed on October 3, 2018, one day after she filed the unsigned First Amended

22   Complaint. [Dkt. No. 32, p. 8]. Plaintiff also failed to submit any explanation of why an

23   amendment to the original Complaint was needed or in any way oppose the motions to

24   dismiss. See [Dkt. No. 31].



                                                  4
 1                           Failure to Respond to October Order

 2          On October 4, 2018, the Court issued an Order Striking the First Amended

 3   Complaint and Requiring Plaintiff to File a Signed First Amended Complaint By No

 4   Later Than October 9, 2018 (“October Order Striking”), striking the First Amended

 5   Complaint pursuant to Federal Rule of Civil Procedure Rule 11(a) and Local Rule 11-1.

 6   [Dkt. No. 34]. The Court expressly warned Plaintiff that failure to file a signed First

 7   Amended Complaint by October 9, 2018 would result in a recommendation that this

8    action be dismissed. [Id.]. Again, Plaintiff failed to comply with the Court’s order and

 9   file a signed First Amended Complaint.

10                Failure to Respond to December Order to Show Cause

11          On December 6, 2018, nearly two months after the deadline by which Plaintiff

12   was ordered to file a signed First Amended Complaint, the Court issued another Order

13   to Show Cause (“December Order to Show Cause”) directing Plaintiff to show cause, by

14   no later than December 20, 2018, why this action should not be dismissed for failure to

15   prosecute and obey the Court’s orders. This Order to Show Cause expressly warned

16   Plaintiff that failure to file a signed First Amended Complaint or written response

17   setting forth compelling reasons why Plaintiff has failed to timely file a signed First

18   Amended Complaint would result in a recommendation to the District Judge that this

19   case be dismissed pursuant to Federal Rule of Civil Procedure 41(b). [Dkt. No. 36, p. 3].

20   Again, Plaintiff failed to respond to the December Order to Show Cause or to file a

21   signed First Amended Complaint.

22                   Failure to Object to Report and Recommendation

23          On December 26, 2018, the Court issued a Report and Recommendation

24   recommending that Plaintiff’s case be dismissed for failure to prosecute the case and



                                                  5
 1   comply with court orders pursuant to Federal Rule of Civil Procedure 41(b). [Dkt.

 2   No. 38]. On the same day, the Court issued a Notice of Filing of Magistrate Judge’s

 3   Report and Recommendation, which instructed Plaintiff that any objections to the

 4   Report and Recommendation must be filed and served by January 15, 2019. [Dkt.

 5   No. 37]. Plaintiff did not file any objections to the Report and Recommendation.

 6          On January 18, 2019, the Court issued an Order Accepting Report and

 7   Recommendation of United States Magistrate Judge and Dismissing Case [Dkt. No. 39]

8    and a Judgment [Dkt. No. 40] dismissing the case without prejudice for failure to

 9   prosecute the case and comply with court orders. Plaintiff did not file a motion for

10   reconsideration or a notice of appeal.

11            Motion to Set Aside Dismissal and for Preliminary Injunction

12          Forty-five days after the filing of the Judgment, on March 4, 2019, Plaintiff filed

13   the at issue Motion to Set Aside Dismissal with a memorandum in support

14   (“Memorandum”). [Dkt. Nos. 41, 41-1]. Shortly thereafter, on March 12, 2019, prior to

15   obtaining an order setting aside the dismissal, Plaintiff filed a motion for preliminary

16   injunction titled, “Motion for Declaratory and Injunctive Relief and the Return of the

17   Plaintiff’s Four Biological Children” (hereafter referred to as “Motion for Preliminary

18   Injunction”). [Dkt. No. 44]. On April 3, 2019, defendant Evans filed an Opposition to

19   the Motion to Set Aside Dismissal (“Evans Opposition”). [Dkt. No. 50]. On the same

20   day, Judges Juhas and Stone filed an Opposition to Plaintiff’s Motion to Set Aside

21   Judgment and Motion for Declaratory Relief (“Juhas/Stone Opposition”). [Dkt. No. 51].

22   Plaintiff filed a “Reply Brief in Support of the Plaintiff’s Requst [sic] to be Heard;

23   Motion to Set Aside Judgment and Motion for Declaratory Relief” (“Reply”). [Dkt.

24   No. 56]. Plaintiff also filed two declarations. [Dkt. No. 41-2, 44-2].



                                                   6
 1           Since the filing of the Motion to Set Aside Dismissal, and prior to receiving an

 2   order setting aside the judgment of dismissal, Plaintiff has filed something with the

 3   Court virtually every day in this case. These filings include a motion for preliminary

 4   injunction, fifteen requests for judicial notice, seventy-five exhibits, multiple

 5   supplemental briefs and ex parte applications, an amended petition, and multiple

 6   declarations, all related to the state court family dispute. Plaintiff also filed a request for

 7   default judgment in this closed case. [Dkt. No. 143]. Plaintiff’s two habeas petitions,

8    filed using the name Susan Spell and challenging a 2016 juvenile dependency court

 9   order, were summarily dismissed and Plaintiff’s motions for reconsideration were

10   denied. Spell v. Stone, 2:19-cv-02073 JGB JC (filed March 20, 2019); Spell v. Stone,

11   2:19-cv-05886 JGB JC (filed Jul. 9, 2019). Also using the name Susan Spell, Plaintiff

12   filed another civil rights complaint against social workers and state court judges related

13   to her child custody dispute. Spell v. County of Los Angeles, Case No. 2:19-cv-06652

14   FMO ADS (filed Jul. 31, 2019). Yet another civil rights case was filed by Christopher

15   Von Schlobohm, who appears to be Plaintiff’s current husband, related to Plaintiff’s

16   child custody dispute. Von Schlobohm v. County of Los Angeles, Case No. 2:19-cv-

17   07358 DOC ADS (filed Aug. 23, 2019). These actions are pending.

18   III.    ANALYSIS

19          A.   Plaintiff’s Arguments in Support of Motion

20           In her Memorandum, Plaintiff presents a chronological factual background,

21   beginning on May 23, 2018, that focuses on the alleged conduct of defendants Evans

22   and Judge Juhas related to the underlying family law proceedings before Judge Juhas.

23   [Dkt. No. 41-1, pp. 2-9]. Plaintiff makes four arguments why the Court should set aside

24   the dismissal of this case. First, Plaintiff argues the Court should set aside the dismissal



                                                    7
 1   for harmless error under Federal Rule of Civil Procedure 61 (“Rule 61”) because

 2   “Plaintiff refiled her civil rights complaint with a signature, caption [sic] ‘First

 3   Amended,’ as requested.” [Dkt. No. 41-1, p. 9]. Plaintiff also argues that defendants

 4   failed to notify her of a hearing or in-chamber meeting of January 19, 2019.5 [Id.].

 5          Second, Plaintiff argues the Court should set aside the dismissal for excusable

 6   neglect under Federal Rule of Civil Procedure 60 (“Rule 60”). [Id., p. 10]. Plaintiff

 7   argues that from May 1, 2018 through February 22, 2019, “Professionals such as school

8    psychologist, pediatrician and drug rehabilitation doctors required full attention for

 9   [Plaintiff’s child]’s suicide watches periodically.” [Id.].

10          Third, Plaintiff argues the Court should set aside the dismissal for “perjury, fraud,

11   fear of harm/duress/coercion.” [Id., p. 12]. Plaintiff alleges she is under duress “from

12   her fear of Evans harm” and Judge Juhas’ alleged coercion to deny Plaintiff “protection

13   from Evans crimes to her children.” [Id.]. Plaintiff also states she “suffers financial

14   duress and fear of Evans’ threats of contempt, arrest and bench warrants from Juhas”

15   and she “is also under duress from defendants that will not do their governmental duties

16   to recuse.” [Id.].

17          Finally, Plaintiff argues the “federal court must grant this motion to set aside the

18   dismissal 1-19-2019 of her Plaintiff’s civil rights action brought under 42 U.S.C. § 1983,

19   suing the County and employees.” [Id.]. Plaintiff asks the Court, “federal court must

20   vacate orders 5-23-16, returning the Plaintiff’s three biological children.” [Dkt. No. 41-1,

21   p. 13]. Plaintiff asserts that “federal court is the only remedy to correct this abuse of

22

23   5The Court’s records do not reflect that a hearing or in-chamber meeting took place on
24   or around January 19, 2019 in this case.



                                                    8
 1   state power that violated the children/Plaintiff’s fourth, sixth, and fourteenth

 2   amendment constitutional rights.” [Id.]. In her Memorandum, Plaintiff seeks the

 3   following relief: (1) set aside the dismissal and “quashing service if alleged 1-19-19;”

 4   (2) grant a hearing on “these matters;” (3) vacate “erroneous findings/orders from false

 5   facts-juvenile dependency 5-11-16;” (4) grant an injunction or mandate returning

 6   Plaintiff’s children with a protective order from Evans; (5) enforcing Plaintiff’s eldest

 7   child’s “170.6 removing Juhas from his DV and the Family court case;” (6) “[r]emove

8    Juhas/Stone from this complaint post Injunction to return children;” and (7) bar “in

 9   chamber meetings or hearings without notice going forward.” [Id. p. 14].

10        B.    Defendant Evans’ Arguments

11          In his Opposition, Evans argues the Motion to Set Aside Dismissal is “nothing

12   more than an attempt to again re-litigate” the family law action related to Plaintiff and

13   Evans’ marriage dissolution and the Department of Child and Family Services’ order

14   removing the minor children from Plaintiff’s care. [Dkt. No. 50, p. 3]. Evans then

15   argues Plaintiff has failed to meet her burden under any subsection of Rule 60. [Id.].

16   Regarding “mistake, inadvertence, surprise or excusable neglect,” Evans argues that

17   these “all boil down to excusable neglect; i.e., a showing of a reasonable excuse for the

18   default or entry of a judgment.” [Id., p. 4]. Evans cites to the various forms of duress

19   Plaintiff claims she was under and argues that “the ‘duress’ Plaintiff was under has no

20   bearing on why she failed to simply sign her [Subsequent Complaint] and does not

21   provide the basis for ‘mistake.’” [Id.]. Evans asserts Plaintiff’s neglect is not excusable

22   because Plaintiff “knew she filed this action, she was provided with nearly five months to

23   correct her various and repeated errors and further prosecute her case, and she simply

24   failed to do so.” [Id.]. Evans further notes that Plaintiff has failed to allege any newly



                                                   9
 1   discovered evidence, fraud, misrepresentation or other misconduct that led to the filing

 2   of the judgment in this case, or to assert that the judgment is void or should no longer

 3   have prospective application, or any other reason to justify relief from the dismissal.

 4   [Id., pp. 5-7].

 5         C.     Judge Juhas’ and Judge Stone’s Arguments

 6          In the Juhas/Stone Opposition, Judges Juhas and Stone argue Plaintiff has failed

 7   to establish sufficient grounds to support an order setting aside the dismissal under

8    Rule 60. [Dkt. No. 51, p. 4]. Specifically, Judges Juhas and Stone argue that Plaintiff’s

 9   grounds do not establish mistake, surprise, or excusable neglect, and that Plaintiff’s

10   conclusory allegations regarding fraud are legal conclusions that the Court need not

11   accept as true under Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), and Bureerong v.

12   Uvawas, 922 F. Supp. 1450, 1462 (C.D. Cal. 1996). [Id., p. 4]. They argue this case is

13   barred against them by absolute judicial immunity and generally by Younger

14   Abstention. [Id., pp. 6-9]. Judges Juhas and Stone also argue, “Plaintiff’s reliance on

15   Rule 61 is misplaced as that Rule governs the erroneous admission or exclusion of

16   evidence, and no evidence has been admitted or excluded in this action.” [Id., p. 2].

17   Judges Juhas and Stone assert Plaintiff’s Motion for Preliminary Injunction is without

18   merit and procedurally improper because, at a minimum, there is no case pending to

19   support an issuance of a preliminary injunction. [Dkt. No. 51, p. 4].

20         D.    Plaintiff’s Arguments in Reply

21          In her Reply, Plaintiff argues the Younger Abstention doctrine, res judicata and

22   collateral estoppel do not bar her Motion for Preliminary Injunction. [Dkt. No. 56,

23   pp. 1-8]. Plaintiff also argues she has sufficiently established grounds for setting aside

24   the dismissal. [Id., pp. 8-18]. Plaintiff again re-alleges her assertions relating to the



                                                  10
 1   state court proceedings from the Complaint, identifies conduct in the state court

 2   proceedings she believed was fraudulent, and asserts that Judge Stone lacked

 3   jurisdiction to issue her orders. [Id., pp. 8-9]. Plaintiff makes various allegations that

 4   she asserts support setting aside the dismissal, all of which pertain to the state court

 5   proceedings. These include the following contentions: (1) Judge Juhas “misrepresents

 6   his in chamber order combining [Plaintiff’s eldest child’s] [domestic violence restraining

 7   order], refusing his duty to recuse;” (2) Judge Juhas issued orders outside of his

8    jurisdiction in violation of Plaintiff’s rights and aided Evans’ abuse of the minor

 9   children; (3) Plaintiff has shown that her civil rights lawsuit is meritorious; (4) that

10   “evidence of due process violations demonstrate Plaintiff’s right to be heard;” and

11   (5) “subdivision (6) relief has been granted when an innocent third party was harmed by

12   the default judgment.” [Id., p. 13]. Plaintiff then appears to assert that she has

13   presented evidence to support an “order for an attorney.”6 [Id., p. 17]. Finally, Plaintiff

14   argues that she should be granted leniency because of her pro se status and because

15   courts liberally apply the rules regarding setting aside default judgments. [Id.,

16   pp. 16-18].

17        E.       Standard of Review Under Rule 60

18          A party may seek reconsideration on an order or judgment by filing a motion for

19   relief from judgment under Rule 60(b) of the Federal Rules of Civil Procedure (“FRCP”).

20   Reconsideration may be based on (1) mistake, inadvertence, surprise, or excusable

21

22
     6On July 25, 2018, this Court denied Plaintiff’s request for appointment of counsel.
23   [Dkt. Nos. 16 and 18]. Plaintiff has not filed a subsequent request for appointment of
     counsel and no such motion is pending before the Court.
24



                                                  11
 1   neglect; (2) newly discovered evidence;7 (3) fraud, misrepresentation, or misconduct by

 2   an opposing party; (4) the judgment being void; (5) the judgment having been satisfied,

 3   based on a reversed or vacated earlier judgment, or where applying it prospectively

 4   would no longer be equitable; or (6) any other reason justifying relief.8 Fed. R. Civ.

 5   P. 60(b). Rule 60(b) should be liberally construed. See Ahanchian v. Xenon Pictures,

 6   Inc., 624 F.3d 1253, 1258-59 (9th Cir. 2010). Before reaching the merits of Plaintiff’s

 7   Motion to Set Aside Dismissal, the Court considers the timeliness of Plaintiff’s motion.

8         F.    Timeliness Under Rule 60(c)(1)

 9          A Rule 60(b)(1) motion “must be made within a reasonable time,” and “no more

10   than a year after entry of the judgment or order.” Fed. R. Civ. P. 60(c)(1). However, a

11   court may deny a motion, even if it was filed within the one-year period, if the moving

12   party “was guilty of laches or unreasonable delay.” Meadows v. Dominican Republic, 817

13

14   7As noted above, Plaintiff also makes vague references to “new evidence” that arose at
15   various points in the underlying state court actions. [Dkt. No. 41-12, pp. 8 (discussing
     evidence presented to Judge Juhas in 2019), 13-14 (discussing evidence presented to
16   state, appellate, and supreme courts)]. However, Plaintiff provides no evidence that this
     information was unknown to her at the time of the judgment. See Fed. R. Civ.
17   P. 60(b)(2) (“newly discovered evidence that, with reasonable diligence, could not have
     been discovered in time to move for a new trial”). Further, the alleged “new evidence” is
18   unrelated to the grounds on which Plaintiff’s case was dismissed. As such, the Court
     does not address Rule 60(b)(2).
19   8 Plaintiff cannot rely on both Rule 60(b)(1) and Rule 60(b)(6) as these provisions are
     mutually exclusive. Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380,
20
     393 (1993); see also Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1170 (9th Cir. 2002)
     (“The ‘excusable neglect’ clause is interpreted as encompassing errors made due to the
21
     ‘mere neglect’ of the petitioner whereas (b)(6) is intended to encompass errors or
     actions beyond the petitioner’s control.”) (citing Pioneer, 507 U.S. at 394). Plaintiff
22
     explicitly discussed “excusable neglect” in her Memorandum in support of her Motion to
     set Aside Judgment, but only briefly mentions Rule 60(b)(6) in her Reply. Compare
23
     [Dkt. No. 41-1, p. 10] with [Dkt. No. 56, p. 15]. As such, the Court understands
     Plaintiff’s motion to be brought pursuant to Rule 60(b)(1) and does not conduct an
24
     analysis under Rule 60(b)(6).


                                                 12
 1   F.2d 517, 520-21 (9th Cir. 1987); Hidais v. Porter, 2010 U.S. Dist. LEXIS 24810, 2010

 2   WL 760561, at *1 (N.D. Cal. March 4, 2010). What constitutes “‘reasonable time’

 3   depends upon the facts of each case,” and courts should take into consideration (1) “the

 4   interest in finality;” (2) “the reason for delay;” (3) “the practical ability of the litigant to

 5   learn earlier of the grounds relied upon;” and (4) “prejudice to the other parties.”

 6   Lemoge v. United States, 587 F.3d 1188, 1196 (9th Cir. 2009) (quoting Ashford v.

 7   Steuart, 657 F.2d 1053, 1055 (9th Cir. 1981) (per curiam)).

8                 1.     Interest in Finality of Judgment

 9          “Rule 60(b)(1) guides the balance between the overriding judicial goal of deciding

10   cases correctly, on the basis of their legal and factual merits, with the interest of both

11   litigants and the courts in the finality of judgments.” TCI Group Life Ins. v.

12   Knoebber, 244 F.3d 691, 695 (9th Cir. 2001) (quoting Pena v. Seguros La Comercial, 770

13   F.2d 811, 814 (9th Cir. 1985)), overruled on other grounds, Egelhoff v. Egelhoff ex rel.

14   Breiner, 532 U.S. 141 (2001). “[E]ven though FRCP 60(b) motions are liberally

15   construed, ‘there is a compelling interest in the finality of judgments which should not

16   lightly be disregarded.’” In re Williams, 287 B.R. 787, 793 (9th Cir. BAP 2002) (quoting

17   Pena v. Seguros La Comercial, 770 F.2d 811, 814 (9th Cir. 1985)). Accordingly, where

18   “the time for filing an appeal to the underlying judgment has expired, the interest in the

19   finality of judgments is to be given great weight in determining whether a FRCP 60(b)(1)

20   motion is filed within a ‘reasonable time.’” In re Williams, 287 B.R. at 793 (citing

21   Ashford, 657 F.2d at 1055).

22          However, “where there has been no merits decision, appropriate exercise of

23   district court discretion under Rule 60(b) requires that the finality interest should give

24   way fairly readily, to further the competing interest in reaching the merits of a dispute.”



                                                    13
 1   TCI Grp., 244 F.3d at 696. The moving party still bears the “burden of demonstrating

 2   that, in a particular case, the interest in deciding the case on the merits should prevail

 3   over the very important interest in the finality of judgments.” Id.

 4          Here, the Order Accepting Magistrate Judge’s Report and Recommendation and

 5   Dismissing case and the Judgment were entered on January 18, 2019. [Dkt.

 6   Nos. 39, 40]. Plaintiff did not file a notice of appeal as to the Judgment within the 30-

 7   day period required by Federal Rule of Appellate Procedure 4(a)(1)(A). Fed. R. App.

8    P. 4(a)(1)(A). Plaintiff also did not file any objections within the period permitted for

 9   objections to a Magistrate Judge’s Report and Recommendation, nor did Plaintiff file a

10   Motion to Alter or Amend the Judgment within the period permitted under Federal

11   Rule of Civil Procedure 59(e).

12          Although Plaintiff has presented extensive arguments attempting to show that

13   the underlying case would be successful on the merits, she does not present any

14   arguments as to why “the interest in deciding the case on the merits should prevail over

15   the very important interest in the finality of judgments.” TCI Grp., 244 F.3d at 696.

16   Plaintiff has therefore failed to meet her burden under this factor. The Court therefore

17   finds that the interest in finality of the judgment weighs in favor of finding Plaintiff’s

18   motion untimely. In re Williams, 287 B.R. at 793.

19               2.      Reason for Delay and Plaintiff’s Ability to Learn of the
                         Grounds Relied Upon Earlier
20

21          As to the reason for delay, Plaintiff argues her attention was elsewhere due to her

22   eldest child’s mental health treatment and the illnesses and deaths of her two siblings.

23   [Dkt. No. 41-1, p. 10]. Plaintiff does not explain how these events precluded her from

24   responding to the Court’s orders or prosecuting the case. Plaintiff does not provide



                                                   14
 1   factual details to support her assertion that her attention was needed elsewhere.9 See

 2   [Dkt. No. 41-1, pp. 7, 11]. Plaintiff also does not provide supporting evidence. Plaintiff’s

 3   declarations in support of her Motion to Set Aside Dismissal and Motion for Preliminary

 4   Injunction are unsigned and, therefore, not competent or reliable evidence. [Dkt.

 5   Nos. 41-2, 44-2]; see 28 U.S.C. § 1746 (unsworn declaration must be signed “as true

 6   under penalty of perjury”); United States v. Goodwin, 395 F. App’x 491, 493 (9th Cir.

 7   2010) (unsigned declaration not evidence). Although the Court is sympathetic to the

8    potentially traumatic nature of these events, Plaintiff has provided insufficient detail

 9   and no evidence to support her assertions.

10          Further, since before the case was filed, Plaintiff has been aware of the

11   circumstances she asserts were interfering with her ability to timely respond to Court

12   orders. The record reflects that this civil rights case was filed by Plaintiff while she was

13   engaged in her child’s mental health treatment. Compare [Dkt. No. 41-1, p. 10 (asserting

14   Plaintiff’s attention was needed from May 1, 2018 through February 22, 2019)] with

15   [Dkt. No. 1 (filing of Complaint on May 24, 2018)]. Therefore, the burden did not

16   foreclose the preparation and filing of the complaint. Moreover, the docket reflects that

17   Plaintiff has never filed a request for extension of time to respond to any of the Court’s

18   orders.10 Even if Plaintiff were unable to devote the time to drafting a substantive

19

20
     9Plaintiff provides some vague assertions, such as that in October 2018 “Dr. G. Smith,
     drug rehabilitation specialist, Dr. Rousseau therapist and M. Peterson, from N.’s high
21   school, with Mr. Jared, his probation officers worked with N. and the Plaintiff to help
     prevent N.’s depression and suicidal ideations” and that on January 1, 2019 “Plaintiff’s
22   older brother’s health conditioned worsened leading to his death.” [Dkt. No. 41-1, p. 7].

23
     10Plaintiff requested and was granted an extension of time in July 2018, [Dkt.
     Nos. 16, 18], indicating that Plaintiff was aware she could request additional time to
24   comply with the Court’s orders.



                                                  15
 1   argument, Plaintiff has provided no reason for her failure to communicate with the

 2   Court in any way for five months.

 3          Similarly, to the extent Plaintiff alleges fraud, Plaintiff was aware of all of the

 4   complained-of conduct at the time she filed her Complaint. Compare [Dkt. No. 41-1,

 5   p. 3, 8, 11, 12 (identifying fraud at various stages in the state court proceedings)]; with

 6   [Dkt. No. 1, p. 6 (identifying defendants’ fraud in awarding child custody to Evans as a

 7   fact underlying the Complaint)].

8           On May 24, 2018, Plaintiff filed an Application for Permission for Electronic

 9   Filing (“Application”) affirming that she understood that once she registered for e-filing,

10   she would receive notices and documents only by email and that she had daily access to

11   an email account to receive such notices. [Dkt. No. 4]. Plaintiff’s Application was

12   approved. [Dkt. No. 6]. As such, Plaintiff was served by email with the August Order

13   Requiring Clarification, September Order to Show Cause, October Order Striking,

14   December Order to Show Cause, Report and Recommendation, Notice of Filing of

15   Magistrate Judge’s Report and Recommendation, and January Order and Judgment.

16   These orders provided Plaintiff with repeated notice of the fact that her case may be

17   dismissed for failure to prosecute and failure to comply with court orders. [Dkt.

18   Nos. 24, 30, 34, 36, 38]. Plaintiff has not argued or provided any evidence that she did

19   not receive these orders. Nor has Plaintiff presented any arguments or evidence

20   showing that she was unable to request an extension of time to respond to any of these

21   orders. As such, Plaintiff has provided no evidence that anything “impeded [her]

22   awareness of the court’s ruling and all of the relevant facts and law.” See Ashford, 657

23   F.2d at 1055. Thus, the second and third factors weigh in favor of finding Plaintiff’s

24   motion untimely.



                                                   16
 1               3.      Prejudice to Defendant

 2        “To be prejudicial, the setting aside of a judgment must result in greater harm than

 3   simply delaying resolution of the case.” TCI Group Life Ins. Plan v. Knoebber, 244

 4   F.3d 691, 701 (9th Cir. 2001), overruled on other grounds, Egelhoff v. Egelhoff ex rel.

 5   Breiner, 532 U.S. 141 (2001). The standard for whether a party is prejudiced is whether

 6   the party will be able to pursue his defense, for example because of loss of evidence,

 7   increased difficulties of discovery, or greater opportunity for fraud or collusion. See TCI

8    Grp., 244 F.3d at 701 (quoting Thompson v. Am. Home Assurance, 95 F.3d 429, 433-34

 9   (6th Cir. 1996)).

10          Neither Plaintiff nor Defendants have provided arguments or evidence regarding

11   whether granting the Motion to Set Aside Dismissal would be prejudicial to the

12   Defendants. However, Plaintiff and her eldest child have filed a second action in the

13   Central District of California alleging many of the same claims against many of the same

14   defendants, including Judges Juhas and Stone. See Spell, et al. v. County of Los

15   Angeles, et al., No. 2:19-06652 FMO (ADS). As such, granting Plaintiff’s Motion to Set

16   Aside Dismissal would subject Judges Juhas and Stone to duplicative litigation.

17   However, there is no indication that permitting this case to proceed would interfere with

18   these defendants’ ability to raise the issue of duplicative litigation in either proceeding.

19   As such, the final factor weighs in favor of granting Plaintiff’s Motion to Set Aside

20   Dismissal. Overall, based on the totality of the circumstances alleged in Plaintiff’s

21   Motion to Set Aside Dismissal and the entire record, and after applying the Ashford

22   factors, the Court finds Plaintiff’s Motion to Set Aside Dismissal was not made within a

23   “reasonable time,” as required by Rule 60(c)(1), and denies the Motion to Set Aside

24   Dismissal as untimely.



                                                  17
 1        G.    Excusable Neglect and Fraud Under Rule 60

 2          Because the Court has found Plaintiff’s motion under Rule 60 to be untimely, it

 3   does not need to conduct a substantive evaluation of Plaintiff’s arguments. However,

 4   even if the Motion to Set Aside Dismissal were timely, Plaintiff has failed to show that

 5   she should be relived from the effect of the judgment under either Rule 60(b)(3)

 6   or 60(b)(1). The only grounds Plaintiff relies on in her briefing for the motion are

 7   excusable neglect and fraud. [Dkt. No. 41-1, pp. 10, 12]. “To prevail [on a Rule 60(b)(3)

8    motion], the moving party must prove by clear and convincing evidence that the verdict

 9   was obtained through fraud, misrepresentation, or other misconduct and the conduct

10   complained of prevented the losing party from fully and fairly presenting the defense.”).

11   See De Saracho v. Custom Food Machinery, Inc., 206 F.3d 874, 880 (9th Cir.).

12          Plaintiff has presented no evidence that fraud caused her failure to comply with

13   Court orders or prosecute this case. The fraud Plaintiff complains of relates to the

14   underlying state court proceedings. [Dkt. No. 41-1, p. 3, 8, 11, 12]; see also [Dkt. No. 1,

15   p. 6 (identifying defendants’ fraud in awarding child custody to Evans as a fact

16   underlying the Complaint)]. Therefore, Plaintiff has not shown fraud resulted in the

17   judgment or that the conduct complained of prevented Plaintiff from “fully and fairly”

18   presenting her case. See De Saracho v. Custom Food Machinery, Inc., 206 F.3d 874,

19   880 (9th Cir.). As such, Plaintiff has failed to make the necessary showing for

20   Rule 60(b)(3) relief.

21          Rule 60(b)(1) permits relief when the party’s conduct is partly to blame for the

22   delay, but the neglect is “excusable.” Pioneer Inv. Servs. v. Brunswick Assocs. Ltd.

23   P’ship, 507 U.S. 380, 393 (1993). To determine whether neglect is excusable, courts

24   apply a “four-factor equitable test” and must consider “(1) the danger of prejudice to the



                                                  18
 1   opposing party; (2) the length of the delay and its potential impact on the proceedings;

 2   (3) the reason for the delay; and (4) whether the movant acted in good faith.”

 3   Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010) (citing

 4   Pioneer, 507 U.S. at 395).

 5               1.     Danger of Prejudice

 6        The danger of prejudice weighs in favor of setting aside the judgment. “Prejudice

 7   requires greater harm than simply that relief would delay resolution of the case.”

8    Lemonge v. United States, 587 F.3d 1188, 1196 (9th Cir. 2009) (citing TCI Group Life

 9   Ins. Plan v. Knoebber, 244 F.3d 691, 701 (9th Cir. 2001)). Under the Pioneer factors,

10   prejudice must be considered in relation to the prejudice a plaintiff would suffer if the

11   case were dismissed. Lemonge, 587 F.3d at 1196.

12        The Court has already found that there is no evidence Defendants would be

13   prejudiced by granting the Motion to Set Aside Dismissal. Again, Defendants presented

14   no arguments on this issue. See [Dkt. Nos. 50, 51]. That Defendants may have to

15   defend the case on the merits does not constitute prejudice under Rule 60(b)(1). See

16   Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1225 (9th Cir. 2000) (finding insufficient

17   prejudice where defendants merely “would have lost a quick victory”).

18        Plaintiff has also not presented arguments or evidence showing that she would be

19   prejudiced if the Court denies her Motion to Set Aside Dismissal. The dismissal was

20   without prejudice and, as the Court has noted, Plaintiff has already brought a second

21   suit alleging similar claims against many of the same defendants. See Spell, et al. v.

22   County of Los Angeles, et al., No. 2:19-06652 FMO (ADS). Plaintiff has not indicated

23   that she faces any statute of limitations that would bar her from pursuing these claims in

24   her new suit. Because neither party has presented evidence of any prejudice they would



                                                 19
 1   suffer, the Court finds this factor does not weigh heavily in favor of either granting or

 2   denying the Motion to Set Aside Dismissal.

 3               2.     Length of the Delay and Potential Impact on Proceedings

 4        Plaintiff’s repeated failures to follow this Court’s rules and orders and to timely

 5   respond weighs in favor of denying Plaintiff’s Motion to Set Aside Dismissal. From

 6   August 10, 2019 through the filing of this Motion to Set Aside Dismissal on

 7   March 4, 2019, Plaintiff failed to adequately respond to any of the Court’s orders.

8    Between October 3, 2018 and March 4, 2019, Plaintiff did not communicate with the

 9   Court in any way regarding her case. Instead of addressing two of the three motions to

10   dismiss, Plaintiff has caused considerable delay in reaching the merits of her case.

11   Plaintiff’s forty-five-day delay in filing the Motion to Set Aside Judgment, particularly

12   when combined with the prior three-month failure to respond, is a considerable delay.

13   See Bosley v. Velasco, 2016 U.S. Dist. LEXIS 170961, 2016 WL 8731195, at *3 (E.D. Cal.

14   December 9, 2016) (finding “considerable” length of delay due to plaintiff’s failure to

15   prosecute weighed in favor of denial where plaintiff’s alleged delay spanned two

16   months); see also Top Lighting Corp. v. Linco Inc., 2019 U.S. Dist. LEXIS 39981, 2019

17   WL 1091333, at *3 (C.D. Cal. Feb. 5, 2019) (finding twenty-four-day delay between

18   default judgment and Rule 60(b)(1) motion was reasonable); Rains v. Allstate Ins.

19   Co., 2018 U.S. Dist. LEXIS 137454, 2018 WL 3830177, at *2 (C.D. Cal. March 26, 2018)

20   (finding twenty-four-day delay between judgment and Rule 60(b)(1) motion was not

21   substantial). As such, these factors weigh toward denying relief.

22               3.     Reason for Delay and Whether Movant Acted in Good Faith

23        The reason for the delay factor weighs in favor of denying the Motion to Set Aside

24   Judgment. While Plaintiff has not clearly acted in good faith, the Court declines to



                                                  20
 1   decide that she has acted in bad faith. The court has already found that Plaintiff has

 2   failed to provide evidence of any reason that would justify the delay in failing to respond

 3   to multiple court orders. In considering the final Pioneer factors, defendants have not

 4   contended and the record at present is insufficient to show that Plaintiff acted in bad

 5   faith. In determining whether a party acts in bad faith, courts consider whether the

 6   error was due to negligence and carelessness rather than deviousness or willfulness. See

 7   Bateman v. United States Postal Serv., 231 F.3d 1220, 1225 (9th Cir. 2000).

8           Plaintiff’s conduct raises serious doubts that she has been acting out of mere

 9   “negligence” rather than “willfulness.” As discussed above, Plaintiff failed to

10   communicate with the Court in any way for five months. This extended delay,

11   particularly when viewed together with Plaintiff’s failure to fully comply with prior

12   Court orders, indicates more than mere “negligence,” but rather a willful disrespect for

13   this Court’s orders and local rules. Plaintiff argues that her attention was needed

14   “periodically” for her son’s mental health treatment and her siblings’ deaths, but does

15   not explain why she was unable to comply with the Court’s orders.

16          Plaintiff also continues to file unsigned documents and has made at least one

17   statement that is directly contradicted by the record. After twice being given notice that

18   she must file a signed First Amended Complaint, Plaintiff filed an unsigned First

19   Amended Complaint. [Dkt. No. 31]. Further, even after Plaintiff’s case was dismissed

20   for failure to prosecute her case and comply with Court orders instructing her to sign

21   her filings, Plaintiff continued to file unsigned documents. Both of the “declarations”

22   Plaintiff attached to the briefing for the Motion to Set Aside Judgment and Motion for

23   Preliminary Injunction are unsigned. [Dkt. Nos. 41, 41-1, 41-2, 44-1, 44-2, 56]. Plaintiff

24   asserts that she has filed a signed First Amended Complaint. [Dkt. No. 41-1, p. 9]. This



                                                 21
 1   statement is irreconcilable with the record. See [Dkt. No. 31, p. 56 (lacking signature)].

 2          Plaintiff also argues that she should be granted leniency because of her pro se

 3   status. [Dkt. No. 56, pp. 16-18]. However, Plaintiff’s case was dismissed for her failure

 4   to prosecute and to comply with Court orders that simply required Plaintiff to sign her

 5   First Amended Complaint. [Dkt. Nos. 24, 30, 34, 36]. These were not legally complex

 6   orders. Overall, the four-factor test for excusable neglect weighs toward finding that

 7   Plaintiff’s neglect was not excusable. As such, were the Court to evaluate Plaintiff’s

8    motion on the merits, the Motion to Set Aside Dismissal would be denied under

 9   Rule 60(b).

10        H.    Harmless Error Rule

11        Plaintiff’s Motion to Set Aside Judgment, to the extent she relies on Rule 61, the

12   Harmless Error rule, is without merit. Under the “Harmless Error” rule, “[u]nless

13   justice so requires, no error in admitting or excluding evidence–or any other error by

14   the court or a party–is ground for . . . vacating, modifying, or otherwise disturbing a

15   judgment or order.” Fed. R. Civ. P. 61. Plaintiff misunderstands Rule 61, arguing that

16   Rule 61 permits the Court to set aside the dismissal because Plaintiff’s error was

17   harmless. [Dkt. No. 41-1, p. 9]. To the contrary, Rule 61 prohibits the Court from

18   disturbing a judgment based on an error, “unless refusal to do so is inconsistent with

19   substantial justice.” See Bunch v. United States, 680 F.2d 1271, 1283 (9th Cir. 1982). As

20   such, Plaintiff’s Motion to Set Aside Dismissal is denied to the extent she seeks relief

21   from judgment under Rule 61.

22        I.    Motion for Preliminary Injunction

23        Plaintiff’s Motion for Preliminary Injunction is denied because the Motion to Set

24   Aside Dismissal is denied and, as such, the case will remain closed.



                                                 22
 1   IV.   CONCLUSION

 2         For the foregoing reasons, Plaintiff’s Motion to Set Aside Dismissal is

 3   denied, and Plaintiff’s Motion for Preliminary Injunction is denied. All other

 4   pending motions, applications, and requests are vacated. This action is closed, and

 5   no further filings shall be accepted without prior approval by the Court.

 6

 7         IT IS SO ORDERED.

8

 9   Dated: October 3, 2019

10
                                              _______________________________
11                                            THE HONORABLE JOHN F. WALTER
                                              United States District Judge
12

13   Presented by:

14
     __/s/ Autumn D. Spaeth_____________
15   THE HONORABLE AUTUMN D. SPAETH
     United States Magistrate Judge
16

17

18

19

20

21

22

23

24



                                                 23
